Citation Nr: 0021044	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
diagnosed as seborrheic keratosis and/or skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1993.  The remaining issue of entitlement to service 
connection for a skin disorder, diagnosed as seborrheic 
keratosis and/or skin cancer, claimed as a residual of 
Mustard Gas exposure, was previously remanded to the RO in 
January 1997 and September 1999.  In July 1999, the veteran 
appeared at the St. Petersburg, Florida, RO for a 
videoconference hearing before the undersigned, sitting in 
Washington, D.C.  


FINDINGS OF FACT

1.  The veteran has not been shown to have squamous cell skin 
cancer.  

2.  Other skin conditions, including skin cancer, if present, 
and seborrheic keratosis have not been shown to be related to 
inservice mustard gas exposure.

3.  A chronic skin disability was not shown in service.


CONCLUSION OF LAW

A skin disorder, diagnosed as seborrheic keratosis and/or 
skin cancer, was not incurred in service, or as a result of 
inservice mustard gas exposure.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.316 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the September 1999 decision and remand, the Board found 
the claim for service connection for skin disorder, diagnosed 
as seborrheic keratosis and/or skin cancer, to be well-
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The case was remanded at that time to obtain additional 
information; however, the veteran did not provide the 
requested information, or provide a response or explanation 
for his failure to do so.  Thus, the relevant facts have been 
properly developed to the extent possible in view of the 
veteran's failure to obtain requested information; 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991); see Wood v. 
Derwinski, 1 190, 193 (1991) ("The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  The veteran contends that he developed a skin 
condition, seborrheic keratosis or skin cancer, as a result 
of his participation in mustard gas testing while he was on 
active duty.  In general, full-body exposure to certain 
vesicant agents, including nitrogen or sulfur mustard, during 
active military service, together with the subsequent 
development of specified diseases, including squamous cell 
carcinoma of the skin, is sufficient to establish service 
connection for that condition.  See 38 C.F.R. § 3.316 (1999).  
Seborrheic keratosis is not listed as a disorder 
presumptively associated with mustard gas exposure; however, 
for non-listed conditions, service connection based on 
exposure to vesicant agents may still be established with 
proof of actual direct causation.  See Combee v. Brown, 3 
F.3d 1039 (Fed. Cir. 1994).   

Service medical records do not show seborrheic keratosis or 
skin cancer during service.  They do, however, reflect the 
veteran's participation in vesicant gas testing in November 
1944.  These records, as well as evidence subsequently 
received from the Naval Research Laboratory (NRL), documents 
that the veteran received exposure on three occasions in 
November 1944.  Information obtained immediately after the 
initial exposure to 120 hours after the last exposure shows 
that the veteran had an erythematous response to the agent.  
At its maximum extent, the erythema involved chiefly the 
veteran's axillae, face, neck, scapula, posterior shoulders, 
ventral thorax, dorsal thorax, upper sternum, upper arms, 
hands, popliteal spaces, scrotum, thighs, knees, and calves.  
The erythema in the axillae was noted to be "intense" when 
checked daily from one to five days after the exposure.  The 
erythema in the other areas ranged from "faint" to 
"moderate."  When tested 18 days after the last exposure, 
in December 1944, the veteran's skin was clear except for 
mild pigmentation of the axillae.  The discharge examination 
in March 1946 noted the skin to be normal.  

On a VA dermatology examination in April 1993, the examiner 
noted that the veteran had had no skin treatment or problems 
in the past, although he had experienced erythema of the skin 
after his exposure to mustard gas in service 50 years 
earlier.  On examination, he had seborrheic keratosis of the 
skin, and skin tags of the chest, both noted to be benign 
lesions.  

In January 1994, the veteran testified at a hearing before a 
hearing officer that he believed that the seborrheic 
keratosis had been present since service, or shortly 
thereafter.  

In May 1998, a statement from M. Boehm, M.D., dated in April 
1998 was received, which noted that the veteran's "skin 
cancer is as likely as not a result of mustard gas 
exposure."

In July 1998, the veteran underwent a VA skin examination, 
for evaluation of his history of seborrheic keratosis and 
skin cancer.  The veteran denied any known history of skin 
cancer or any previous biopsies or surgical excision.  
However, he stated that he had been told by his primary 
physician that he had a skin cancer on the back that needed 
to be treated.  He also complained of multiple irritated and 
pruritic lesions on the temples.  On examination, there were 
brown, well-circumscribed, waxy papules with normal borders 
and colors on the temples.  In addition, there was macular 
erythema and scaling on the forehead and nasolabial fold 
regions.  On the back, he had a soft dermal mobile cyst with 
central punctum.  There were no lesions on the examination 
suspicious for malignancy and there was no evidence of scars 
consistent with previous surgery.  The diagnoses were 
seborrheic keratosis on the temples; cyst on the back; and 
seborrheic dermatitis.  

At a hearing before the undersigned in July 1999, the veteran 
testified that he had been told by his doctor, Dr. Boehm, 
that his skin condition was related to mustard gas exposure.  

In evaluating the veteran's claim, if the evidence supports 
the claim or is in relative equipoise, the veteran prevails; 
only if a fair preponderance of the evidence is against the 
claim is the claim denied.  Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  In this case, the positive 
evidence consists of the service department evidence that the 
veteran participated in mustard gas testing, with an adverse 
reaction to his skin, as well as Dr. Boehm's statement that 
the veteran had skin cancer which was "as likely as not" 
the result of mustard gas exposure.  However, the veteran did 
not respond to a request, dated in October 1999, to obtain 
Dr. Boehm's actual treatment records, or provide 
authorization for the release of these records to enable the 
VA to do so.  It cannot be determined, from the brief 
statement from Dr. Boehm, whether the skin cancer he referred 
to was a squamous cell carcinoma, in which case service 
connection would be presumed, or another type, in which there 
must be proof of actual causation.  See 38 C.F.R. § 3.316; 
Combee.  

In determining actual causation, VA must consider the extent 
to which an opinion is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches, in assessing the probative value to be 
assigned to a medical statement.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Although from the veteran's 
testimony at his hearing in September 1999, it may be assumed 
that the opinion was based on personal examination, the brief 
statement from Dr. Boehm does not identify his knowledge or 
skill in the field of either dermatology or exposure to 
vesicant agents.  More importantly, the VA examination, 
conducted after that statement from Dr. Boehm, did not find 
evidence suggestive of skin cancer, or any indication of 
previous surgery for skin cancer, and the veteran did not 
recall having had any previous biopsies.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In doing so, the Board is free to favor one medical 
opinion over another provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the 
Board finds that the VA opinion of July 1998 is more 
probative than the April 1998 statement from Dr. Boehm, 
because it contains a summary of the history, examination 
findings, and a rationale for the conclusions reached, 
whereas Dr. Boehm's statement consisted of a single, 
conclusory sentence.   

Regarding whether the seborrheic keratosis is due to mustard 
gas exposure, as noted above, it is not a condition 
presumptively linked, by law or regulation, to mustard gas 
exposure.  Moreover, there is no medical evidence linking the 
condition to his mustard gas exposure.  Although at his 
hearing before the undersigned, he testified that Dr. Boehm 
had stated that his skin condition was due to mustard gas 
exposure, the veteran is not competent to relate what a 
doctor has said.  Robinette v. Brown, 8 Vet.App. 69 (1995) 
("the connection between the layman's account, filtered as it 
was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Dr. Boehm's 
statement only referred to skin cancer, and not to seborrheic 
keratosis.  As noted above, the veteran did not respond to a 
request for additional evidence from Dr. Boehm, or 
authorizing the release of such information.  

Consequently, for the foregoing reasons, the preponderance of 
the evidence is against the claim for service connection for 
skin disorder, diagnosed as seborrheic keratosis and/or skin 
cancer, due to mustard gas exposure.  

A recent decision of the U.S. Court of Appeals for the 
Federal Circuit held that once a claimant has submitted a 
well-grounded claim for a current disability on any theory, 
the duty to assist attaches to all possible in-service causes 
of the disability.  Schroeder v. West, No. 99-7103 (Fed. Cir. 
May 18, 2000).  At his hearing before a hearing officer in 
January 1994, the veteran testified that he believed that the 
seborrheic keratosis had been present since service, or 
shortly thereafter.  However, the service department evidence 
shows that while he had an acute erythematous reaction to the 
mustard gas exposure, the skin had cleared within eighteen 
days of the last exposure, except for some mild pigmentation 
in the armpits.  No other skin disorder was shown during 
service, and the skin was noted to be normal on the 
separation examination.  There is no other evidence relating 
the onset of seborrheic keratosis or skin cancer to service, 
and the veteran reported that he had had no skin treatment or 
problems in the past, except for the erythema of the skin he 
had experienced after his exposure to mustard gas in service 
50 years earlier, on the April 1993 VA dermatology 
examination.  Thus, the weight of the evidence is against a 
finding of direct service incurrence of seborrheic keratosis 
or skin cancer.


ORDER

Service connection for skin disorder, diagnosed as seborrheic 
keratosis and/or skin cancer, is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

